DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear if the female connectors are the same as those previously established in the claims.  The examiner will examine as best understood in light of the specification, with the female connectors one in the same as those established in claim 1.  Appropriate correction is required.
Claim 5 recites the limitation "the sponge insert periphery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 10, the term optionally renders the claim indefinite in that it is unclear whether or not the limitation is a requirement of the claim.  Appropriate correction is required.
Claims 4, 6 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barlow, U.S. Patent 9,631,375.
Regarding claim 1, Barlow discloses a floor tile comprising: a mat body (10), the mat body having a top portion (9), the top portion having four sides (Fig. 1), first and second sides of the four sides including a set of female connectors (components 18 of 14 on two adjacent sides with) and third and fourth sides of the four sides including a set of male connectors (components 22 of 20 on other two adjacent sides), each female connector configured to interface with a male connector of an adjacent interlocking modular mat so that a side of the interlocking modular mat with the female connectors can connect to a side of an adjacent interlocking modular mat having male connectors (see Fig. 5, generally), the mat body including a plurality of structures extending from an underside of the top portion and around a periphery of the top portion (see lips extending down from 9 at corners, Fig. 4), the structures forming a cavity with the underside of the top portion (Fig. 4, generally); and a sponge insert (7, as the present invention is not specific to the sponge material except that it may be made of any resilient material, the material of Barlow’s component is also a resilient material, col. 3, lines 62-67 and is therefore a sponge), the sponge insert sized to fit within the cavity formed in the mat body (see Fig. 1), the sponge insert having a height dimension such that when inserted in the cavity, a bottom portion of the sponge insert extends beyond a bottom of the plurality of structures extending from an underside of the top portion of the mat body as well as bottoms of the female and male connectors (see Fig. 1, generally).
Regarding claim 2, Barlow discloses a floor tile wherein the plurality of structures further comprises a plurality of first wall structures positioned along the first and second sides, each first wall structure including a female connector extending therefrom (see Fig. 3, each wall structure on two adjacent sides has a female connector adjacent/extending therefore).
Regarding claims 3 and 4, Barlow discloses a floor tile wherein the plurality of structures further comprises a plurality of second spaced apart wall structures extending along the third and fourth sides, each male connector positioned between adjacent second spaced apart wall structures (see Fig. 3).
Regarding claim 5, Barlow discloses a floor tile wherein the sponge insert periphery forms a continuous wall to engage at least a portion of the plurality of structures forming the cavity (it engages them all, see Fig. 2).
Regarding claim 6, Barlow discloses a floor tile wherein the sponge insert has cutout portions along a periphery thereof for the first wall structures (Fig. 4, notch/cutout of 7 located at the corners where the wall structures are to be placed) and for the male connectors (see Fig. 4, cutout which corresponds with the male portions of 9).
Regarding claim 7, Barlow discloses a floor tile wherein each of the plurality of structures include a protrusion having a free end (the bottom edge) extending toward a center of the mat body (the edges extend from the corner toward a center of the mat body edge), the free ends of each protrusion aligned to define a periphery of the cavity for the sponge insert (Fig. 4, generally).
Regarding claim 8, Barlow discloses a floor tile further comprising a wall segment extending downward from an edge of the top portion for each of the first and second sides, the wall segment extending between adjacent female connectors (see Fig. 4, wall segments extending downward from 9 between each connector on each side, so they are extending between closest female connectors).
Regarding claim 9, Barlow discloses a floor tile wherein each second spaced apart wall structure comprises a wall segment extending downward from an edge of the top portion for each of the third and fourth sides (see Fig. 4, each segment of each wall structure extends along two adjacent sides, including the third and fourth sides).
Regarding claim 10, Barlow discloses a) providing a plurality of the interlocking modular mat of claim 1; b) interlocking either the female connectors of one mat body to the male connectors of another mat body or interlocking the male connectors of the one mat body to the female connectors of another mat body; and optionally c) repeating step (b) to interlock additional mat bodies to form the mat assembly (see Fig. 5, generally).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633